Citation Nr: 1826017	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-41 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic brain injury (TBI) residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1994 to May 1994, from November 1994 to August 10, 1997, and from November 2009 to April 2012, including service in Southwest Asia. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Hartford, Connecticut Regional Office (RO) of the Department of Veterans' Affairs (VA).

The Veteran presented testimony at a videoconference hearing the undersigned Veterans Law Judge in September 2015.  A transcript is of record.  

The Board remanded the appeal in September 2016 for additional development, which has been completed. 

During the pendency of the appeal, the Appeals Management Center (AMC), in a January 2017 rating decision granted a separate noncompensable disability rating for post concussive migraine, effective April 5, 2012, and an evaluation of 30, effective October 12, 2016.  (The Veteran's headaches had previously been considered as part of his TBI residuals.)  

For this reason, headaches are no longer included in the Veteran's disability rating for the residuals of a TBI.

The Veteran perfected an appeal regarding a claim for entitlement to service connection for left ear hearing loss which was remanded by the Board in September 2016.  In a rating decision in May 2017 Appeals Management Center granted service connection for left ear hearing loss and assigned an evaluation of 0 percent from April 5, 2012.  As there is no jurisdiction conferring Notice of Disagreement to the downstream elements of effective date or compensation level, no such issues are in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's TBI is productive of no more than a mild subjective cognitive or emotional/behavioral deficit equating to no more than to level 1 traumatic brain injury impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for TBI are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

The Veteran seeks a disability rating in excess of 10 for TBI as residuals of a head injury. 

The evaluation of TBI is always complex:  Service connection for TBI residuals, including post concussive headaches, was granted with an evaluation of 10 percent effective April 5, 2012.  The Veteran appealed for a higher rating.  That rating decision also denied service connection for anxiety disorder, not otherwise specified, also claimed as posttraumatic stress disorder (PTSD).  By a rating decision in August 2014, the RO determined that a prior denial of service connection for anxiety disorder, not otherwise specified, was clearly and unmistakably erroneous, and granted service connection for a psychiatric disorder, including anxiety disorder and PTSD, and assigned an evaluation of 30 percent effective April 5, 2012.  That rating was increased to 70 percent effective September 28, 2017.  Additionally, a January 2017 rating decision granted a separate noncompensable disability rating for post concussive migraine, effective April 5, 2012, and an evaluation of 30, effective October 12, 2016.  

Such conditions are not for consideration in evaluating his TBI.  See 38 C.F.R. § 4.14 (as noted above, the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see also 38 C.F.R. § 4.124, DC 8045, Note (1).

TBI is rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention,   and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should       be evaluated under the subjective symptoms facet in the table titled "Evaluation        of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with       a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as      long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition. 

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of   a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet,     for example, does not provide for an impairment level other than "total," since     any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  

For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Diagnostic Code 8045 also contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than    self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

By way of background, in April 2010, while stationed in Afghanistan, he was exposed to an IED explosion while driving in a truck.  He had loss of consciousness for few minutes, as well as alteration of consciousness.  The Veteran was medically evacuated and hospitalized for treatment.  An April 2010 MRI revealed no abnormalities.

A May 2011 polytrauma clinical evaluation report noted that the Veteran suffered a blast injury in 2010.  There was loss of consciousness and disorientation.  The Veteran endorsed neurobehavioral symptoms including, mild feelings of dizziness, mild loss of balance, mild vision problems, mild sensitivity to light, mild tingling or numbness, moderate problems concentrating, moderate memory problems, moderate change in taste or smell, moderate difficulty making decisions, moderate slowed thinking, difficulty getting organized, moderate fatigue, severe difficulty falling or staying asleep, severe anxiety, severe depression, and severe irritability.  The Veteran was diagnosed with mild TBI.  

On VA neuropsychological consultation in October 2011, the Veteran presented complaints of memory and concertation problems.  He denied any difficulties with organization, impulsivity, spatial skills, or processing speed.  He stated that his sleep was disturbed as he would wake up with anxiety.  Vision and hearing were considered adequate for the purposes of the evaluation, as evidenced by his coherent and fluid responding to the examiner and stimuli.  Expressive language was fluent, with no paraphasic errors noted.  Conversation was coherent and goal-directed.  Receptive language appeared intact.  The Veteran understood complex task instruction with infrequent need for repetition.  He demonstrated intact simple attention and concentration as he was judged to attend adequately to conversations, was able to follow test instructions, appeared to focus sufficiently on various tasks, and provided spontaneous responses to most test items.  Motor and processing speed appeared to be normal.  He exhibited largely effective visual-spatial, construction, and perceptual skills.  The evaluation revealed largely effective performance in the areas of attention, working memory, manual dexterity and speed, performance and decision speed, visuospatial skills, and language skills.  His performance concerning areas of visuomotor integration and construction and memory encoding appeared impaired.  Variable performance was noted in the areas of executive function and memory retention and retrieval.  

Given response pattern on a personality measure, the clinician found that the Veteran was affected by some symptoms of anxiety, which also could contribute to his memory and concentration difficulties and their impact on his daily functioning.  In sum, it was unclear if these cognitive findings represented true deficits, as opposed to reduced effort, potentially secondary to anxiety symptoms.  

VA treatment notes in December 2011 noted that the Veteran's thought process was organized and goal-directed.  No memory, concentration, or attention deficit was noted.  Insight was good.

In January 2012, a VA psychiatrist noted the Veteran's complaints of memory problems and impaired concentration.  These were characterized as are mild and attributable to his psychiatric status, as opposed to TBI.  The examiner reiterated that the Veteran's cognitive impairment was likely secondary to anxiety.  

On VA TBI examination in February 2012, the examiner noted mild memory loss.  Judgment was normal.  Social interaction was routinely appropriate.  The Veteran was always oriented to person, time, place and situation.  Motor activity was normal.  Visual spatial orientation was normal.  Consciousness was normal.  The Veteran complained of mild occasional headaches and mild anxiety, which were determined not to interfere with work or activities of daily living.  The Veteran was able to communicate by spoken and written language.  Neuropsychological testing suggested that the Veteran's reported symptoms were more likely related to mental hygiene issues.  

The Veteran's overall performance was determined to be in the normal range.  

On VA TBI examination in October 2016, the Veteran complained of headaches, worsening short term memory problems, difficulty with anxiety, and irritability.  Reportedly, he was working from home to avoid triggers.  The examiner noted complaints of mild memory loss (such as having difficulty following a  conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention and   concentration problems, without objective evidence on testing.  Social interaction was routinely appropriate.  Judgment was normal.  The Veteran was always oriented to person, time, place, and situation.  Motor activity was normal.  Visual spatial orientation was normal.  The Veteran was capable of communicating by spoken and written language.  The examiner found that the condition was productive of no occupational impairment.  Based on the fact that the Veteran had head trauma with loss of consciousness and disorientation, but no structural brain damage, it was at least as likely as not that the Veteran suffered mild traumatic brain injury.  The examiner indicated that the Veteran's complaints of attention and memory difficulties were less likely as not related to mild TBI and more likely related to his service-connected psychiatric disorder.  

The examiner explained that difficulties with memory and attention caused by mild TBI normally improved within months of the injury, which was inconsistent with the Veteran's subjective complaints and reported history.  

VA mental health treatment notes in 2017 recorded the Veteran's complaints of worsening short term memory problems.  The clinician noted that the Veteran's thought process was organized and goal-directed.  No memory, concentration, or attention deficits were noted.  Insight was good.  His symptoms were treated as manifestations of his psychiatric disorder.  

The most credible and probative evidence in the record attributes the Veteran's cognitive symptoms to his service-connected psychiatric disorder.  According to an October 2017 rating decision, the Veteran's disability rating for the service-connected psychiatric disorder was increased from 30 percent to 70 percent based on his anxiety, impaired memory, chronic sleep impairment, depressed mood, and flattened affect, among several other symptoms.  Similarly, the Veteran's complaints and associated symptoms have been attributed to post concussive migraine headaches as secondary to the service-connected TBI, and have been separately rated.  Accordingly, the Board will not consider these symptoms when rating the TBI disability in order to avoid pyramiding.  38 C.F.R. § 4.14.

The medical and lay evidence in the claims file reflects that, at most, the Veteran had a level of severity of "1" for the subjective symptoms facet. 

The Board finds that the evidence does not show that separate ratings for other impairments are warranted during this period.  Diagnostic Code 8045 provides that VA should separately rate any residual with a distinct diagnosis that may be rated under another diagnostic code, such as Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  The lay and medical evidence does not suggest any additional TBI residuals that have not already been separately rated.  The Board assigns the greatest probative weight to the VA examiners' opinions.  The examiners evaluated the Veteran's TBI, performed an in-person examination and provided adequate rationale when concluding that the Veteran's TBI residuals were mild in severity.

The Board acknowledges the Veteran's assertions that his disability is more severe than evaluated.  The Veteran is competent to report his symptoms and has presented credible testimony.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board has also considered the lay statements of record which discuss the Veteran's functional limitations.  The Board finds, however, that neither the lay or medical evidence demonstrates that the criteria for the next higher evaluation have been met.  The most probative evidence of record is what was prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned rating is warranted and no more. 

To the extent that the Veteran attributes the symptoms to TBI versus PTSD, such lay evidence is far less probative than the repeated findings of the professionals.

In this regard, it is important for the Veteran to understand that this finding does not suggest that he does not have problems based on his service.  The basis of other evaluations clearly indicates many problems; the only question is the degree, and what problem is caused by what disorder, nothing more. 

Based on the findings of the 2012 and 2016 VA examinations, a 1 was the highest level assigned for any of the facets under Diagnostic Code 8045. 

As the highest level of impairment shown is "1," a rating in excess of 10 percent for the service-connected TBI is not warranted under the revised criteria of Diagnostic Code 8045.  Here, the record shows cognitive impairment that interferes with the Veteran's functioning on no more than a mild basis.  The preponderance of the evidence of record shows the Veteran's impairment level due to his TBI is at most "1" in all areas.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2017).  Thus, there is no factual basis for a rating higher than 10 percent under the current criteria.  Id. 

Accordingly, the Board finds that the criteria for a rating in excess of 10 percent for TBI have not been met.  See 38 U.S.C. § 5107 (b) (West 2012); Ortiz, supra; Gilbert, supra.

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  Here the Veteran does not claim, nor does the evidence show, that his service-connected TBI residuals are productive of occupational impairment.  Moreover, the evidence of record, to include VA treatment records and examination reports, show that the Veteran remains employed.  

Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.

Duty to Notify and Assist

The appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the appellant fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



ORDER

A rating in excess of 10 percent for traumatic brain injury residuals is denied. 


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


